                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MARCUS MANDELLE KELLEY,

      Petitioner,              Civil No. 2:18-CV-11161
                               HONORABLE DENISE PAGE HOOD
v.                             CHIEF UNITED STATES DISTRICT JUDGE

DEWAYNE BURTON,

     Respondent.
_________________________/

             OPINION AND ORDER DENYING THE MOTION
             FOR IMMEDIATE RELEASE FROM CUSTODY

      Petitioner filed a motion for immediate release from custody. For the

reasons stated below, the motion is DENIED AS MOOT.

      This Court granted petitioner a conditional writ of habeas corpus, on

the ground that the prosecution violated Brady v. Maryland, 373 U.S. 83

(1963) and Giglio v. United States, 405 U.S. 150 (1972) by withholding or

failing to disclose evidence that the officer in charge of petitioner’s criminal

case had lied in a prior drug case and was being investigated for perjury

and misconduct by the Oakland County Sheriff Department at the time of

petitioner’s trial, for which he was subsequently discharged from

employment. See Kelley v. Burton, 377 F. Supp. 3d 748 (E.D. Mich. 2019).




                                        1
      Respondent filed a notice of appeal. On July 30, 2019, this Court

granted respondent’s motion to stay the writ pending appeal. (ECF No. 14).

      Petitioner filed a motion for immediate release from custody pending

respondent’s appeal. As part of his motion for release, petitioner indicated

that the Michigan Parole Board agreed to parole him and he is scheduled

to be paroled on February 4, 2020. (ECF No. 18, PageID.1319-20).

      Article III, § 2 of the United States Constitution requires the existence

of a case or controversy through all stages of federal judicial proceedings.

See Preiser v. Newkirk, 422 U.S. 395, 401 (1975). This means that,

throughout the litigation, the petitioner “must have suffered, or be

threatened with, an actual injury traceable to the defendant and likely to be

redressed by a favorable judicial decision.” Lewis v. Continental Bank

Corp., 494 U.S. 472, 477 (1990). “[M]ootness results when events occur

during the pendency of a litigation which render the court unable to grant

the requested relief.” Carras v. Williams, 807 F.2d 1286, 1289 (6th Cir.

1986). Because it strikes at the heart of federal court jurisdiction, the

mootness of a habeas petition can be raised sua sponte by the federal

court, even if the issue is not addressed by the parties. See Brock v. U.S.

Dep’t of Justice, 256 F. App’x 748, 750 (6th Cir. 2007).




                                       2
     Petitioner’s release on parole moots his request to be released on

bond. See Morse v. Trippett, 102 F. Supp. 2d 392, 413 (E.D. Mich. 2000),

vacated on other grds, 37 F. App’x 96 (6th Cir. 2002); see also Morton v.

Zych, No. CIV.A. 09-12855, 2010 WL 743042, at *2 (E.D. Mich. Feb. 26,

2010); Puertas v. Overton, No. CIV.A. 03-40157, 2008 WL 4239032, at *2,

n. 2 (E.D. Mich. Sept. 11, 2008). Petitioner, however, may renew his

motion for bond should his parole be revoked. Morse v. Trippett, 102 F.

Supp. 2d at 413.


     Accordingly, the Court DENIES AS MOOT the Motion For Immediate

Release From Custody. (ECF No. 18).

                                   s/Denise Page Hood
                                   Chief United States District Judge
Dated: February 14, 2020




                                     3
